Case 6:20-cv-06675-FPG Document 5-6 Filed 09/30/20 Page 1 of 2

SURROGATE'S COURT OF THE STATE OF NEW YORK

 

COUNTY OF MONROE
ANCILLARY ADMINISTRATION PROCEEDING, ORDER TO SHOW CAUSE
ESTATE OF DANIEL PRUDE, .
a domiciliary of the State of Illinois, File No. 2020-1616 / Cc

Deceased.

 

UPON the filing of the Petition of Nathaniel McFarland, filed on September17, 2020
seeking, pursuant to SCPA § 711, the removal of Tameshay Prude as the Limited Administrator
of the Estate of Daniel Prude and for the issuance of Ancillary Letters of Administration for the
Estate of Daniel Prude to Nathaniel McFarland pursuant to SCPA Article 16, and further seeking
the issuance of Temporary Letters of Administration to Nathaniel McFarland pending the
appointment of an Estate Administrator in Cook County, Illinois, it is hereby

ORDERED that Tameshay Prude, show cause before his Court on J. tobe , E.
2020, at £2Yamybm why an Order and Decree not be issued pursuant to SCPA §711 revoking
her appointment as Limited Administrator of the Estate of Daniel Prude; and it is further

ORDERED that pending the outcome of the hearing on the date and time above and
further Order of this Court, Tameshay Prude is enjoined from taking any further actions on
behalf of the Estate as its representative, specifically including any further action with regard to
the proceeding filed in the United States District Court for the Western District of New York in
her name on behalf of the Estate of Daniel Prude, other than to voluntarily dismiss that action,
without prejudice, pursuant to F.R.Civ.P. 41(a)(1)(A) and it is further,

ORDERED that a copy of this Order as well as the above referenced Petition of

Nathaniel McFarland, with supporting exhibits, be served at least 3 days prior to the hearing
Case 6:20-cv-06675-FPG Document 5-6 Filed 09/30/20 Page 2 of 2

date set forth above by overnight or hand delivery on Tameshay Prude, at her home address of
8102 South Loomis Blvd., Apt. 1, Chicago, IL, 60620, her attorneys, Elliott Shields Esq., and
Donald M. Thompson, Esq. at their office addresses, the other four distributees listed in the
Jantrs. fishy ta
McFarland Petition at the addresses listed and the attorney for Ferrell Prude and Sie Prude,
David Stern, Esq. at his office address and it is further,
ORDERED, that an affidavit of compliance with the service requirements set forth

above be filed with this Court no later than Z days before the hearing date set forth above.

Wg

JOHN M. OWENS
Mobhfoe County Surrogate

Dated: Septemberg J 2020

D

FILE
EP 29

SURROGATE’S COURT
MONROE Cour'Y
